Citation Nr: 0024906	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  99-06 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
rheumatic fever.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to July 
1947.  

This matter arises from a February 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which denied the benefit 
sought.  The veteran filed a timely appeal, and the case has 
been referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  A November 1990 decision by the Board denied the 
veteran's claim for entitlement to service connection for 
residuals of rheumatic fever.  

2.  Additional evidence submitted since the Board's November 
1990 decision bears directly and substantially on the issue 
under consideration, and is, by itself, or in conjunction 
with evidence previously submitted, so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim for service connection for residuals of 
rheumatic fever.  

3.  The veteran has submitted medical evidence showing that 
he currently suffers from a heart disorder, and has submitted 
medical evidence suggestive of the plausibility of a nexus or 
link between the diagnosed heart disorder and the rheumatic 
fever with which he was diagnosed in service.  


CONCLUSIONS OF LAW

1.  The November 1990 decision by the Board with regard to 
the veteran's claim for service connection for residuals of 
rheumatic fever, is final.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (1999).  

2.  The evidence received with respect to the veteran's claim 
for service connection for residuals of rheumatic fever is 
new and material, and the claim for service connection for 
residuals of rheumatic fever has been reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

3.  The veteran's claim for service connection for residuals 
of rheumatic fever is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for residuals of rheumatic fever was first 
denied by a May 1990 rating decision by the RO.  Following 
the veteran's timely appeal, the Board denied his claim by a 
November 1990 decision in which the claim was found to be not 
well grounded.  That decision became final.  As such, the 
claim may only be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three-part analysis to be applied 
when a claim to reopen has been presented.  See Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc).  The first step is 
to determine whether the claimant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) to reopen the 
prior claim.  If so, the second step requires a determination 
of whether the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  If the claim is not well grounded, 
the adjudication process must halt, despite reopening, 
because a claim that is not well grounded cannot be allowed.  
See Elkins, supra.  If a claim is well grounded, then the VA 
must ensure that the duty to assist has been fulfilled before 
proceeding to the third step, an adjudication on the merits 
of the claim.  Id.  

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decisionmakers, and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which, either by itself or in 
conjunction with evidence previously submitted, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.  

The evidence submitted at the time of the Board's November 
1990 decision consisted of the veteran's service medical 
records, clinical treatment records dating from February 1970 
through June 1989, and reports of VA rating examinations 
dated in July and October 1989.  The veteran also presented 
testimony at a personal hearing before a Hearing Officer at 
the RO in April 1990.  The veteran's service medical records 
show that he was diagnosed with acute rheumatic fever in 
service in March 1946.  By June 1946, he was placed under 
medical observation to rule out any recurrence of the 
disease.  By July 1947, no rheumatic fever or residuals 
occurring therefrom were noted.  The veteran was not noted to 
suffer from rheumatic fever or any residuals at the time of 
his separation from service.  

The clinical treatment records dating from February 1970 
through June 1989 show that the veteran was seen during that 
period for problems involving a recurring right inguinal 
hernia, lumbar disc problems, and for a respiratory disorder.  
He was not shown to have problems or diagnosed diseases 
related to rheumatic fever or any incident of his active 
service.  

The report of the July 1989 VA rating examination does not 
contain any indication of cardiac or other heart-related 
diseases or abnormalities.  At the time, the veteran was 
shown to have a regular sinus rhythm, without murmurs or 
thrills.  The veteran's final diagnoses did not include any 
cardiovascular or other disorder related to the rheumatic 
fever from which he suffered in service.  

The report of the October 1989 VA rating examination shows 
that the veteran reported having incurred rheumatic fever in 
service and that such disease resulted in a "heart murmur."  
The veteran complained of experiencing arthritis in his 
joints, but denied any chest pains or shortness of breath.  
The examiner observed that the veteran did not complain of 
any symptoms related to rheumatic fever.  On examination, the 
veteran was found to have a regular heart rate and rhythm 
without murmurs, rub, or gallop.  The examiner concluded by 
stating that the veteran had a history of rheumatic fever 
without sequelae.  He stated that he did not believe that the 
veteran had any current disability related to the in-service 
rheumatic fever.  On X-ray, there was no evidence of active 
pulmonary disease.  

At his April 1990 RO hearing, the veteran testified that he 
became ill with rheumatic fever during his basic training.  
Following treatment and a convalescence leave, the veteran 
testified that he returned to duty and completed basic 
training.  According to the veteran, he felt weak during the 
period immediately following his recovery, and he was 
disqualified from serving overseas due to his prior illness.  
He testified that he had never undergone an EKG from the time 
of his discharge until November 1983.  He indicated that he 
had lost approximately 30 percent of his hair due to the 
rheumatic fever.  The veteran testified that he underwent a 
physical examination with Westinghouse Corporation in 1950, 
and that a "doctor picked something up on the stethoscope" 
and that he was rejected for employment.  However, he 
subsequently passed the physical for Owens-Illinois Glass 
Company and was hired.  He indicated that he retired on 
disability from Owens in July 1974.  The veteran testified 
that over the years, he had undergone various examinations, 
but that none were particularly accurate.  

In September 1997, the veteran attempted to reopen the 
previously denied claim for service connection for residuals 
of rheumatic fever.  In support of his claim to reopen, he 
submitted clinical, VA, and Social Security Administration 
(SSA) medical treatment records dating from August 1984 
through September 1999, an affidavit from his wife dated in 
July 1998, and multiple copies of medical treatises and 
medical journal articles dealing with heart disease and the 
possible effects of rheumatic fever.  In addition, the 
veteran appeared at a personal hearing before a Hearing 
Officer at the RO in January 1999, and before the undersigned 
Board Member in July 2000.  

The clinical treatment records show that the veteran was 
diagnosed with sinus bradycardia in June 1997.  In August 
1997, the veteran was noted to have increased size of the 
right ventricle, and trace of mitral regurgitation with 
tricuspid regurgitation.  A letter dated in February 1998 
from John J. Wurtzbacher, M.D., F.A.C.C., states that the 
veteran had been hospitalized for a hernia operation, and 
that at that time, he was noted to have a history of angina 
pectoris with marked bradycardia.  He was treated with 
nitroglycerine patches, and had no symptoms related to a 
heart disorder.  Dr. Wurtzbacher did note, however, that the 
veteran gave a "very clear history" of exertional 
substernal chest pain radiating into the left arm, consistent 
with angina pectoris.  In a subsequent letter, dated in April 
1998, Dr. Wurtzbacher stated that the veteran's subjective 
complaints suggested angina pectoris, but that his Cardiolite 
isotope stress test did not document ischemia.  Dr. 
Wurtzbacher noted the veteran's history of rheumatic fever, 
and observed that the veteran's right ventricle was enlarged, 
raising the question of chronic lung disease with right heart 
changes secondary thereto.  

Other clinical treatment records generally show diagnoses of 
abnormal sinus rhythm, and coronary artery disease.  In 
February 1998, the veteran was diagnosed with stable 
functional class II to III angina pectoris, likely secondary 
to coronary artery disease, and sinus bradycardia of 
uncertain etiology.  In addition, the veteran was diagnosed 
with mild systolic hypertension.  

The affidavit submitted by the veteran's wife in June 1998 
contains her statement that she had researched rheumatic 
fever, and that she concluded that the veteran's symptoms 
were consistent with such disorder.  In addition, she stated 
that the veteran was shown to have a heart murmur, diagnosed 
as mitral regurgitation, in August 1997.  She offered her 
opinion that the veteran's problems were due to the rheumatic 
fever he incurred in service.  

Also included in the clinical treatment records were 
treatment notes, dated in September 1998, presumably 
documented by the veteran's treating physician, Dr. 
Devabhakthuni, stating that the veteran's heart condition 
"can be related to his rheumatic fever which he contracted 
while in service."  In addition, a subsequent treatment note 
indicated that the veteran suffered from chest pain which 
"could be due to rheumatic fever which he contracted in 
service."  No further comment with respect to Dr. 
Devabhakthuni's statements was offered.  

At his personal hearings before the Hearing Officer and 
before the undersigned Board Member, the veteran testified 
that he had undergone stress tests and EKGs, and that he was 
prescribed a nitroglycerine patch for heart problems.  He 
indicated that he was diagnosed with mitral regurgitation, 
and that his treating physician advised him that such was a 
heart murmur.  The veteran indicated that he had been 
diagnosed with a variety of heart-related problems including 
sinus bradycardia, coronary artery disease, and angina 
pectoris.  In addition, he testified that he experienced pain 
in his chest which radiated into his left arm and shoulder.  
The veteran discussed at some length the medical treatise 
material he had previously submitted, and indicated that Dr. 
Devabhakthuni, his primary treating physician of five years, 
had offered an opinion that his current heart problems were 
the result of the rheumatic fever he had incurred in service.  
The veteran further offered that he was terminated from 
employment at Owens-Illinois Glass Company due to medical 
problems, and indicated that he had been advised that a 
problem with involving his heart had been detected.  

The Board has reviewed the foregoing, and concludes that the 
additional evidence submitted subsequent to the RO's November 
1990 rating decision, when considered alone, or in 
conjunction with all the evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for service 
connection.  Specifically, the clinical treatment records 
showing the presence of sinus bradycardia and other cardiac 
abnormality, constituting a present disability, and the 
statements offered by Dr. Devabhakthuni tending to establish 
the plausibility of a nexus or link between the currently 
diagnosed heart disorders and the veteran's in-service 
rheumatic fever are new, as they were not part of the record 
at the time of the November 1990 rating decision.  Moreover, 
as this evidence appears to suggest that the veteran has a 
current disability related to his in-service rheumatic fever, 
it is clearly probative of the central issue in this case.  
As such, this evidence is "new and material" as 
contemplated by law, and thus, provides a basis to reopen the 
veteran's claim for service connection for residuals of 
rheumatic fever.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

In addition, the Board finds that the veteran's claim for 
service connection is well grounded.  See 38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1999).  Without discussing the voluminous and duplicative 
evidence submitted in support of the veteran's claim to 
reopen, the Board finds that the treatment record dated in 
September 1998 received from Dr. Devabhakthuni, is sufficient 
to establish a plausible basis for concluding that a nexus 
exists between the veteran's diagnosed in-service rheumatic 
fever and his currently diagnosed heart disorder.  As noted, 
Dr. Devabhakthuni offered that the veteran's heart disorder 
"can be related to his rheumatic fever which he contracted 
while in service."  It is unclear whether that statement was 
intended to reflect that the veteran had a heart disorder 
which may have been related to his in-service rheumatic 
fever, particularly in light of the subsequent statement that 
the veteran had "chest pain which could be due to the 
rheumatic fever which he contracted in service."  However, 
the Board finds that in the absence of medical evidence to 
the contrary, and after resolving all reasonable doubt in the 
veteran's favor, such statement is sufficient to well ground 
the veteran's claim for service connection.  

In any event, as will be discussed more fully below, the 
Board emphasizes that the statement by Dr. Devabhakthuni is 
only sufficient to well ground the veteran's claim for 
service connection.  Neither statement offered by Dr. 
Devabhakthuni purporting to establish a nexus between the 
veteran's diagnosed heart disorder and his in-service 
rheumatic fever appears to be based on a review of all 
medical evidence contained in his claims file, and neither 
statement is supported by any stated medical rationale.  
Further, it remains unclear as to whether the statement that 
the veteran's heart condition "can be related" to his in-
service rheumatic fever was intended as a definite statement, 
particularly in light of the subsequent statement.  
Therefore, such statements, while sufficient for the limited 
purpose of well grounding the veteran's claim, are not 
sufficient to warrant a grant of service connection for 
residuals of rheumatic fever.  As the veteran's claim for 
service connection has been found to be well grounded, it is 
necessary to return the case to the RO for further 
development.  



ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for residuals of 
rheumatic fever is reopened, and the claim for service 
connection for residuals of rheumatic fever is well grounded; 
to this extent only, the appeal is granted.  


REMAND

As noted, the veteran's service medical records show that he 
suffered from acute rheumatic fever in service.  He has been 
presently variously diagnosed with sinus bradycardia, 
coronary artery disease, mitral regurgitation, and angina 
pectoris.  In addition, he has complained of experiencing 
chest pain on exertion with radiating pain into his left arm.  
Further, the veteran's treating physician of five years, Dr. 
Devabhakthuni, in September 1998, offered that "the 
veteran's heart condition can be related to the rheumatic 
fever" he incurred while in service.  The Board observes 
that such statement by Dr. Devabhakthuni is sufficient to 
well ground the veteran's claim for service connection for 
residuals of rheumatic fever.  

However, it does not appear from the record what particular 
medical evidence or principles Dr. Devabhakthuni based her 
opinion upon, or whether she intended that statement to be a 
definite assertion of the etiology of the veteran's "heart 
condition" particularly in view of her subsequent statement 
indicating that the veteran's chest pain "could be" related 
to his in-service rheumatic fever.  Further, it is not clear 
as to what particular "heart condition" Dr. Devabhakthuni 
referred in her statement.  In any event, the Board finds 
that the veteran should be scheduled to undergo a VA rating 
examination to determine the nature and severity of any 
existing heart or heart-related disorders, and also to 
resolve any ambiguity in the September 1998 opinion offered 
by Dr. Devabhakthuni.  

Therefore, in order to give the veteran every consideration 
in with respect to the present appeal, it is the Board's 
opinion that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:  

1.  After contacting the veteran and 
obtaining any necessary authorization, 
the RO should obtain and associate with 
the claims file any additional treatment 
records pertaining to any diagnosed heart 
disorder dated since the time of the last 
request for such information.  

2.  The veteran should be scheduled to 
undergo a VA rating examination, 
conducted by the appropriate specialist, 
to determine the nature and etiology of 
any present heart disorder.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
specifically requested to review the 
statements of September 1998 offered by 
Dr. Devabhakthuni, and offer an opinion 
as to whether the veteran currently 
suffers from any residuals of rheumatic 
fever, or whether any currently diagnosed 
heart disorders are etiologically related 
thereto.  In rendering any such opinion, 
the September 1998 statements by Dr. 
Devabhakthuni should be addressed and 
reconciled.  All opinions should be 
supported by a full rationale in the 
typewritten report of the rating 
examination, and a discussion of facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important that "each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file itself, must 
be made available to the examiner for 
review.  

3.  Upon completion of the foregoing, the 
case should be once again reviewed by the 
RO on the basis of the available 
evidence.  If the benefit sought is not 
granted, the veteran and his service 
representative should be provided with a 
Supplemental Statement of the Case, and 
be afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 



